Order, Supreme Court, Bronx County (Analisa Torres, J.), entered May 21, 2009, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
Petitioner’s preliminary parole revocation hearing was commenced within 15 days after execution of the warrant (Executive Law § 259-i [3] [c] [i]) and briefly adjourned, without objection, for legitimate reasons. Thus, there was no violation of the 15-day time limit (see People ex rel. Morant v Warden, Rikers Is., 35 AD3d 208 [2006], lv denied 8 NY3d 809 [2007]; Matter of Emmick v Enders, 107 AD2d 1066 [1985], appeal dismissed 65 NY2d 1050 [1985]).
Further, petitioner waived his objection to the timeliness of the hearing by failing to object to the adjournment and failing to show that he was prejudiced by it (see People ex rel. Morant v *500Warden, Rikers Is. 35 AD3d 208 [2006]). Concur—Tom, J.P., Sweeny, Catterson, Moskowitz and DeGrasse, JJ.